Title: From George Washington to Jeremiah Wadsworth, 25 July 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          Sir,
          West point July 25th 1779
        
        By a letter from Col. Hall to Genl Gist—who was left with his Regt to guard the stores at Middle Brook I find that magazines of provision are laying up there—as this is both contrary to my wish & orders I must beg you will let me know the reasons for establishing a magazine in that part of the Country or whether such a thing has actually been don, or is intended. I am Sir Yr Most Obet servt
        
          Go: Washington
        
      